FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJune 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Blocklisting Application Application has been made to the Financial Conduct Authority and the London Stock Exchange Plc for a total of 21,539,000 Ordinary shares of 25p each (shares) to be admitted to the Official List. These shares are being reserved under block listings and will be issued as a result of the award of shares pursuant to the following schemes: Scheme Shares GlaxoSmithKline Share Option Plan - Ordinary shares GlaxoSmithKline Share Option Plan - ADS GlaxoSmithKline plc Sharesave plan 2012 When issued, these shares will rank pari passu with the existing ordinary shares. Victoria Whyte Company Secretary 11 June 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:June 11,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
